eo 08 ONO BO

NM WN MW YON NY RD Re me oe a
fe NN RH Be BN - HE SO we SKA OO Se WN KE

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 1 of 14

 

 

 

 

 

 

 

 

 

 

a.k.a. Michael Wilson, ©
a.k.a. Richard Lee,

 

Defendant.
' Plaintiff, United States of America, and the defendant, Tao Li, hereby agree to

dispose of this matter on the following terms and conditions: |

1. PLEA
The defendant will plead guilty to Count One of the Indictment charging the

defendant with a violation of Title 50, United States Code (U.S.C.), Section 1705(a) and

(c); and Title 15, Code of Federal Regulations (C.F.R.), Sections 742. 4, 764.2, and 774
Supp. No. 1; Conspiracy to Export Items Without a License in Violation of the
International Emergency Economic Powers Act, a Class C felony offense.

2. © MAXIMUM PENALTIES
a. A violation of 50 U.S.C. § 1705(a) and (c); and 15 C.F.R. §§ 742.4, 764.2,
and 774 Supp. No. 1 is punishable by a maximum. fine of $1,000,000.00, a maximum term

 

—F 1 Alleo ___ LODGED
FILED © aL, LODGED 1 aeeeveo ___ COPY
~— RECEIVED a COPY
: : APR EB 2019 «| | OCT 16 2ots
ELIZABETH A, STRANGE f
First Assistant United States Attomey} CLERK U § DISTRICT COURT CE DISyRIGT OF ARIZONA |
District of Arizona ee OF ARIZONA q DEPUTY
| TODD M. ALLISON v _—-
Arizona State Bar No. 026936
DAVID A. PEMSNER
Arizona State Bar No. 007480
' Assistant United States Attorneys —
Two Renaissance Square
40 N. Central Ave., Suite 1800.
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: Todd. Allison@usdoj.gov
Email: David.Pimsner(@usdo}.gov
Attorneys for Plaintiff
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America, ; CR-18-01366-PHX-DJH(MHB)
. Plaintiff, _
PLEA AGREEMENT
Vs. :
Tao Li,

 

 

 
Oo co OW RK Ot BP BH De

mp bm we we NY MN ON N BS Pe Pe Se er Se oO YP
SoS ol AltA UB Uh UD UL SE Uc Sl Ul HOON OU BOON DO

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 2 of 14

" of imprisonment of 20 years, or both, and a term of supervised release of up to 3 years. A

maximum term of probation is five years.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing

Reform Act of 1984, the Court shall order the defendant to:

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate; | ,

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a |
fine i is not appropriate; .

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to

which the defendant pleads guilty pursuant to 18 U.S.C. -§ 3013.

c,. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence, However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set —
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

od. The defendant recognizes that pleading guilty may have consequences with
respect to defendant’s immigration status if the defendant is a recently naturalized United
States citizen or is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses, including: the offense(s) to which defendant is pleading

guilty. Aithough there may be exceptions, the defendant understands that the defendant’s

guilty plea and conviction for this offense make it practically inevitable and a virtual

certainty that the defendant will be removed or deported from the United States, The
defendant agrees that defendant has discussed this eventuality with defendant’s attorney.

The defendant nevertheless affirms that defendant wants to plead guilty regardless of any

72°

 

 

 
Ny MW NY EN NN BONO RE Se RE SE Se SE ee eS le
So a nA A BR OS SES Sl Om ON OR Oh BR OH NY eS OS

oO oo YON Or OR Ow Oe

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 3 of 14

immigration consequences that this plea entails, even if the consequence is the defendant’s

automatic removal from the United States.
3, AGREEMENTS REGARDING SENTENCING

a. - Acceptance of Responsibility. If the defendant makes full and complete

 

disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s

commission of the offense,-and if the defendant demonstrates an acceptance of

_ responsibility for this offense up to and including the time of sentencing, the United States

will recommend a two-level reduction in the applicable Sentencing Guidelines offense
level pursuant to US.S.G. § 3E1.1{a). Ifthe defendant has an offense level of 16 or more,
the United States will move the Court for an additional one-level reduction in the applicable
Sentencing Guidelines offense level pursuant to US. 8.G. § 3E1.1(b) |

b. Recommendation Regarding the Defendant’s Sentence. Pursuant to Fed. R.

_— Crim. P, 11(c)(1)(B), the United States will recommend that deféndant’s sentence shall not —

exceed the low end of the sentencing range as calculated under U.S.S.G. § 1B1.1(a), This
recommended sentencing cap will not change based on departures considered under
U.S.S.G. § 1B1.1(b), This recommendation does not preclude defendant from moving for
a downward departure, variance, or sentence below the cap, or the court from imposing a
sentence below the cap. .

.c, Non-Binding Recommendations. _ The defendant | understands that -

recommendations ate not binding on the Court. The defendant further understands that the

| defendant will not. be permitted to withdraw the guilty plea if the Court does not follow a

recommendation.

d.° Stipulation: Base Offense Level Calculation. Pursuant to Fed. R. Crim. P. .

| 11(6)(1O), the United States and the defendant stipulate that the defendant’s base offense

level is a level 26, based on U.S.S.G. § 2MS.1(a)(1){A), as the defendant’s offense involved
the evasion, or intended evasion, of national security controls or controls relating to the
proliferation of nuclear, biological, or chemical weapons or materials,

e. _ Assets arid Financial Responsibility. The defendant shall make a full

-3-

 

 
Oo 8 ~2 BR wt BSB WH Be

mw we MP NHN NY NM YB BRR Se BE ee SE Sele
on A mH BH NN SF OG Oe HN DH FF WY FF ©

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 4 of 14

accounting of all assets in which- the defendant has any legal or equitable interest. “The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or

transfer any such assets or property before sentencing, without the prior approval of the

United States (provided, however, that no prior approval will be required for routine, day-

to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
Office to immediately obtain a credit report as ‘to the defendant in order to evaluate the |
defendant’s ability to satisfy any financial obligation imposed by the Court, The defendant
also shall make full disclosure of all current and projected assets to the U.S, Probation
Office immediately and prior to the termination of the defendant's supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including the
Financial Litigation Unit, for any purpose. Finally, the defendant shall participate in the
Inmate Financial Responsibility Program to fulfill all financial obligations due and owing
under this agreement and the law.

4. AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed, R. Crim. P. 11(c)(1)(A), the United States, at the time of
sentencing, shall dismiss the following charges: Count 2 of the Indictment.

b. This Office shall not prosecute the defendant for any offenses committed by
the defendant, and known by the United States (as detailed in the discovery provided by .
the United States to the defendant during this case and Bates labeled LI00001-L100420),
in comection with the charges in the Indictment.

c. Additionally, the U.S. Attorney’s Office for the Central District of California
agrees to forego prosecuting the defendant for any charges related to his attempts between
June 2016 and March 2017 to illegally purchase and export TriQuint radiation-hardened
power amplifiers, bearing part number TGA2573-2, and Intersil radiation-hardened
supervisory circuits, bearing part number ISL705ARHOF. The March 18, 2019 letter from
the U.S. Attorney’s Office for the Central District of California attached as Exhibit A to

this Plea Agreement is incorporated herein by reference.

 

 

 

 
Oo «© SS TH tH S&S WW BF

os I an Ww - eo BO Fe 2 Oo oO ~~ ON ww as Qo bo — 2

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 5 of 14

d._—- This office shall not prosecute the defendant for any offenses committed by
the defendant, and known by the United States (as detailed i in the discovery provided by
the United States to the defendant during this case), in conection with the charges in the
Indictment.

€. Other than the restrictions outlined in Paragraphs 4(b) and 4(c) above, this
agreement: does not, in any manner, restrict the actions of the United States in any other
district or bind any other United States Attorney’s Office.

5, | COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed, R, Crim. P.
L1(e)(5). |

b, If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and .
any charges that have been dismissed because of this plea agreement shall automatically

be reinstated. In such. event, the defendant waives any and all objections, motions, and

_ defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional

restrictions in bringing later charges or proceedings. The defendant undetstands that any

_ statements made at the time of the defendant's change of plea or sentencing may be-used

against the defendant in any subsequent hearing, trial, or proceeding subject: to the
limitations of Fed. R. Evid. 410.
6. WAIVER OF DEFENSES AND APPEAL RIGHTS -

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could. assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of

judgment against the defendant, or any aspect of the defendant s sentence, including the

- 5;

 

 
Oo co “DY DR ta BB WwW Pe

Bo Bo ee et — — — — — ho —
eS SO oo ~~] aN Un > Uo bo me co

23 |

24
25

(26.

27
28

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 6 of 14 .

manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C; § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including

under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,

- collateral attack, or other motion the defendant might file challenging the conviction, order

of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial

misconduct” (as that term is defined by Section II.B of Ariz. Ethics Op. 15-01 (2015)).

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and —

make any and all statements it deems appropriate to the U.S. Probation Office and to the

Court in connection with the case.

b. . Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time, _ | ,
c, -° The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
| (2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

Nothing in ‘this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall

be submitted to the Treasury Offset Program so that any federal payment or transfer of

-6-

 

 
oO fm SS DH Ww SF WY YF

10
{1
12
13

14)

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 7 of 14

returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a. schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a-limitation on the methods available to.the United States to enforce the
judgment. |

9, ELEMENTS

Conspiracy to Export Items Without a License in Violation of the
International Emergency Economic Powers Act

To prove the crime of Conspiracy to Export Items Without a License in Violation |
of the International Emergency Economic Powers Act, the Government must prove the
following elements beyond a reasonable doubt:

1. Beginning on or about December 12, 2016, and continuing until on or about

January 30, 20 18, in the District of Arizona and elsewhere, there was an agreement between

- two or more persons.to commit the crime of exporting items from the United States without

a license in violation of the International Emergency Economic Powers Act, 50 U.S.C.
§ 1701, et seq;

2. The defendant became a member of the conspiracy knowing that one of its
objects was to commit the crime of exporting items from the United States without a license
in violation of the International Emergency Economic Powers Act.

The elements of exporting items from the United States without a license in —
violation of the International Emergency Economic Powers Act are as follows:

1. The defendant exported, attempted to export, or caused to be exported items

from the United States,

2. The items the defendant exported, attempted to’ export, or caused to be
exported were controlled for export on the Commerce Control List and required an export

license for the destination country,

3.° The defendant failed to obtain a license or other authorization from the

Department of Commerce prior to exporting the items, and

-7-

 

 

 
oO fo NY A WT SFP WH NW PR

DowW MPN MN NSN BE Be ee ee Be oe

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 8 of 14

10.

were to proceed to trial the United States could prove the following facts beyond a

4, The defendant did so knowingly and willfully.
FACTUAL BASIS —

a. . The defendant admits that the following facts are true and that if this matter

reasonable doubt: -

Beginning on or about December 12, 2016, and continuing until on or about
January 30, 2018, I, Tao Li, conspired with other individuals who resided in
the People’s Republic of China (hereafter, “China”), to purchase TriQuint
radiation-hardened power amplifiers, bearing part number TGA2573-2
(hereafter, the “TriQuint Part”), and Intersil radiation-hardened supervisory
circuits, bearing part number ISL705ARHVF (hereafter, the “Intersil Part”),
from the United States and export the items to China, without obtaining the
required export license from the United States Department of Commerce.

Prior to December 12, 2016, | agreed with other individuals in China to locate
multiple units of the TriQuint Part and the Intersil Part in the United States,
purchase those units, and export them to China. During the conspiracy, I
knew that the TriQuint Part and the Intersil Part could not be exported from
the United States to China without an export license issued by the
Department of Commerce. At no time between December 12, 2016, and
January 30, 2018, did I, or any of my coconspirators, obtain an export license
or other authorization from the Department of Commerce.

On or about December 12, 2016, using the name “Michael Wilson,” I started
to communicate via email with an individual in Arizona, who I later learned
was an undercover law enforcement agent with the Department of Defense
(the “DCIS UC”), about obtaining multiple units of the TriQuint Part and the
Intersil Part. During my email. communications with the DCIS UC, we
discussed quantities and prices of the TriQuint Part and the Intersil Part and
how the DCIS UC could export the parts to China. I advised the DCIS UC
on multiple occasions that I had to consult my coconspirators in China before

agreeing to a final order.

I also discussed-with the DCIS UC on multiple occasions that an export
license from the Department of Commerce was required to export the
TriQuint Part and Intersil Part from the United States to China, We discussed
how the parts could be smuggled from the United States to China, without
obtaining the required export license. For example, on December 15, 2016, -
I emailed the DCIS UC the following: “As you know, these products are
controlled by US government. It need export license to sell out of the U.S.A,

-8-

 

 
MoM MR RM MN BW DD ew eR et
oOo sa KH Uw B&B WwW BB SF DS CO MH HD OH FP YW YP KF SC

Oo co Ss DH Uw SP WHO YP

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 9 of 14

especially controlled to China. So even if I sent end-uer[sic] information to
you, it is impossible to apply for export license successful. So I
suggestion[sic] that you can find an end-user and offer the end-user’s
information to apply for export license. On the other hand, no matter if you
apply for export license or not, if you have a method to get the product and
shipping to Hong Kong, it is okay.”

_ Prior to April 26, 2017, I continued to update my coconspirators in China as
to my discussions with the DCIS UC. On or around April 26, 2017, my
coconspirators authorized me to finalize a transaction for the parts with the
DCIS UC. On or about April 26, 2017, I emailed the DCIS UC a purchase
order for 25 units of the TriQuint Part and 30 units of the Intersil Part. I
signed the purchase order as “Richard Lee,” Pursuant to the purchase order,

I agreed to pay the DCIS UC $19,205.75 for the parts. The total amount
included a 10% “risk fee” in the amount of $1,921.00. I agreed to pay the -
“risk fee” if the DCIS UC agreed to ship the parts out of the United States
without the required export license.

On May 5, 2017, I caused $5,742.00 to be sent via wire transfer from China
to the DCIS UC’s bank account in Arizona as a partial payment for my order
of the multiple units of the TriQuint Part and Intersil Part.

On or about October 2, 2017, using the name “Richard Lee,” J contacted two
other individuals in Arizona, who I later learned were undercover law
enforcement agents with Homeland Security Investigations (the “HSI UCs”).
I contacted the HSI UCs in order to obtain the Intersil Part for my
coconspirators in China. Between October 2, 2017, and January 30, 2018, I
attempted to negotiate the sale of 50 units of the Intersil Part and have those
units sent from the United States to China.

During my negotiations with the HSI UCs, they advised me on multiple
occasions that the Intersil Part tequired an export license for export to China,
On November 2, 2017, I spoke with the HSI UCs via a Skype audio call.
During the call, I offered to pay a “risk” fee if the HS] UCs would export the
parts without obtaining the required export license. The last communication
I had with the HSI UCs about the Intersil Part was on January 30, 2018.

b.
if the defendant should be calied upon to testify about this matter in the future, any

The defendant shall swear under oath to the accuracy of this statement and,

intentional material inconsistencies in the defendant’s testimony may subject the defendant

 

 

 
Oo co NU A mh PB WN eH

DBP NM MD YP NN YY ee Bee ee eee
co a” A Ow SB BH OS SF OO Owe TOKO SO HOP SE

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 10 of 14

to additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement. | |
APPROVAL AND ACCEPTANCE OF THE DEFENDANT
| This agreement has been read to me in Mandarin, and I have carefully reviewed
every part of it with my attorney. I understand it and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.

‘Tunderstand that by entering my plea of guilty I shall waive my rights to plead not guilty,

to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

] agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement,

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Séntencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this .
agreement and J agree to be bound according to its provisions.

[understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required .
to serve a term. of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments { to this

plea agreement, contain all the tetms and conditions of the plea. Any additional

-10-

 

 
wo co “SDH WH Fe WS YH

So a AO nh B&B YS EF OD wm HK DH Se WY YY PF

 

Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 11 of 14

agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect. |

lam satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. I am not now

using. or under, the influence of any drug, médication, liquor, or other intoxicant or

depressant that would 1 impair my ability to fully understand the terms and conditions of this _
plea agreement. |

2) /rotf Tao Le

Date ro} ry TAO LI
. Defendant

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have

' advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the

constitutional and other rights of an accused, the factual basis’ for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. J have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been. given to me or to the defendant by the

United States or any of its representatives that are not containéd in this written agreement.

_ Leoncur in the entry- of the plea as indicated above and that the terms and conditions set

forth in this agreement are in the best interests of my client. I agree to make a bona fide

effort to ensure that the guilty: plea is entered in accordance with all the requirements of

Fed, R. Crim. P. 11.

~11l-

 

 

 
mw YM NN NN KB wR
eo a1 A On BF hw BS ss SoS Oo woe HN DH HO RP YH NY PF

Oo wo WD AU BR ww HL.

bel. 1b, 20/9

 

Case 2:18-cr-01366-DJH Document 52. Filed 10/16/19 Page 12 of 14

I translated or had translated this agreement from English into Mandarin to the
defendant on the A? day of _MAGC)

alazlaet9

ba

 
  

 

tH Y¥ >)
Attorney for Defendant

| APPROVAL OF THE UNITED STATES
" Thave reviewed this matter and the plea agreement. I agree on behalf of the United

States that the terms and conditions set forth herein are appropriate and are in the best

ELIZABETH A. STRANGE
First Assistant Unitgd States Attorney

interests of justice. —
District ‘of Ay 20 a

Date ODD IN AULISON
DAVID A. PIMSNER
Assistant United States Attorneys

     
   

 

ACCEPTANCE BY THE COURT

Pate O
United States District J wee

-{2-

 

 
Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 13 of 14

 

 

EXHIBIT A

 

 
Case 2:18-cr-01366-DJH Document 52 Filed 10/16/19 Page 14 of 14

United States Department of Justice

United States Attorney’s Office
Central District of California

 

 

Patrick R. Fitzgerald . , 1500 United States Courthouse
Phone: (213) 894-4591 312 North Spring Street
Evnail: Patrick Fitegerald@usdoj.gov Los Angeles, Califarnia 90012

March 18, 2019

VIA E-MAIL

Todd M. Allison

Assistant U.S, Attorney

United States Attorney’s Office, District of Arizona
40 North Central Avenue, Suite 1800

Phoenix, Arizona 85004

“RE: Tao Li, District of Arizona, Case No. CR-18-01366-PHX-DJH (MBB)
Dear Mr, Allison: . .

In consideration for defendant Tao Li’s plea of guilty to the crime of Conspiracy to
Export Items without a License in Violation of the International Emergency Economic Powers
Act, in Case No. CR-18-01366-PHX-DJH(MHB), District of Arizona, the United States
Attorney’s Office for the. Central District of Califormia will agree to forego prosecuting the
defendant for any charges related to his attempts between June 2016 and March 2017 to illegally
purchase and export TriQuint radiation-hardened power amplifiers, bearing part number-
TGA2573-2, and Intersil radiation-hardened supervisory circuits, beating part number
ISL705ARHQEF. The conduct that forms the basis for this agreement of non-prosecution is
specifically referenced in the discovery Bates labeled L100349-L100376, which was provided to
Mt. Li in the District of Arizona,

Respectfully,

NICOLA T, HANNA
United States Attorne

Rhea kt

PATRICK R. FITZGERALD
Assistant United States Attomey
Chief, National Security Division

 

 

 

 
